Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 12/28/2020 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 01, 04, 06, 08, 09, 12, 15, 17, 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Schaar et al (US 2013/0059240 A1).
As to claim 01, Van Der Schaar discloses an alignment system comprising: (See Abstract ¶0053; Fig. 3a)
a first light source (11) for emitting a first light; (See ¶0053; Fig. 3a)
an alignment mark (31) disposed on a substrate (W) for receiving the first light, wherein the alignment mark (31) comprises a first pattern (32, 33) and a second pattern (35, 34) disposed on the substrate, wherein the first pattern comprises a first region (32) and a second region (33), the second pattern comprises a third region (35) and a fourth region (34), a symmetrical axis is disposed at an interface between the first region and the second region, the first region and the third region are symmetrical with respective to the symmetrical axis, and the second region and the fourth region are symmetrical with respective to the symmetrical axis; (See ¶0065, ¶0066; Fig. 4)
Wherein the first pattern consist of regions (32, 33) and the second patterns consist of regions (35, 34).
wherein: the first region (32) comprises a plurality of first mark lines parallel to each other, a first pitch is disposed between the plurality of first mark lines adjacent to each other, the second region (33) comprises a plurality of second mark lines parallel to each other, a second pitch is disposed between the plurality of second mark lines adjacent to each other, and the first pitch is different from the second pitch; and (See ¶0065, ¶0066; Fig. 4)
The term “pitch” is met by the term “offset”.
a sensor (19) used for detecting a first diffracted light diffracted from the alignment mark (31) radiated by the first light. (See ¶0057, ¶0065; Fig. 3a)
As to claim 04, Van Der Schaar discloses the system wherein each of the plurality of first mark lines extends along a first direction, a first angle is disposed between the first direction and the symmetrical axis, each of the plurality of second mark lines extends along a second direction, a second angle is disposed between the second direction and the symmetrical axis, a degree of the first angle is different from a degree of the second angle; (See ¶0065, ¶0066; Fig. 4)
As to claim 06, Van Der Schaar discloses the system wherein each of the plurality of first mark lines extends along a first direction, a first angle is disposed between the first direction and the symmetrical axis, each of the plurality of second mark lines extends along a second direction, a second angle is disposed between the second direction and the symmetrical axis, a degree of the first angle and a degree of the second angle are the same; (See ¶0065, ¶0066; Fig. 4)
As to claim 08, Van Der Schaar discloses the alignment system, wherein the first region (32) has a first width perpendicular to the symmetrical axis, the second region (33) has a second width perpendicular to the symmetrical axis, a value of the first width and a value of the second width are the same. (See ¶0065, ¶0066; Fig. 4)
As to claim 09, Van Der Schaar discloses the alignment system, wherein the first region (32) has a first width perpendicular to the symmetrical axis, the second region (33) has a second width perpendicular to the symmetrical axis, a value of the first width is different from a value of the second width. (See ¶0065, ¶0066; Fig. 4)
As for claim 12, Van Der Schaar discloses an alignment system, comprising: (See Abstract ¶0053; Fig. 3a)
a first light source (11) for emitting a first light; (See ¶0053; Fig. 3a)
an alignment mark (31) disposed on a substrate (W) for receiving the first light, wherein the alignment mark comprises a first pattern (31, 33) and a second pattern (34, 35) disposed on the substrate, wherein the first pattern comprises a first region (32) and a second region (33), the second pattern comprises a third region (35) and a fourth region (34), a symmetrical axis is disposed at an interface between the first region and the second region, the first region and the third region are symmetrical with respective to the symmetrical axis, and the second region and the fourth region are symmetrical with respective to the symmetrical axis; (See ¶0065, ¶0066; Fig. 4)
wherein: the first region comprises a plurality of first mark lines parallel to each other, each of the plurality of first mark lines extends along a first direction, a first angle is disposed between the first direction and the symmetrical axis, the second region comprises a plurality of second mark lines parallel to each other, each of the plurality of second mark lines extends along a second direction, a second angle is disposed between the second direction and the symmetrical axis, the first angle is different from the second angle. (See ¶0065, ¶0066; Fig. 4)
a sensor (19) used for detecting a first diffracted light diffracted from the alignment mark (31) radiated by the first light (11). (See ¶0057, ¶0065; Fig. 3a)
As to claim 15, Van Der Schaar discloses alignment system, wherein a first pitch (+d) is disposed between the plurality of first mark lines adjacent to each other, a second pitch (-d) is disposed between the plurality of second mark lines adjacent to each other, and a value of the first pitch is different from a value of the second pitch. (See ¶0066; Fig. 3a)
As to claim 17, Van Der Schaar discloses the alignment system, wherein the first region (32) has a first width perpendicular to the symmetrical axis, the second region (33) has a second width perpendicular to the symmetrical axis, a value of the first width and a value of the second width are the same. (See ¶0065, ¶0066; Fig. 4)
As to claim 18, Van Der Schaar discloses the alignment system, wherein the first region (32) has a first width perpendicular to the symmetrical axis, the second region (33) has a second width perpendicular to the symmetrical axis, a value of the first width is different from a value of the second width. (See ¶0065, ¶0066; Fig. 4)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 05, 07, 11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Schaar.
As to claim 05, 07, 20, Van Der Schaar teaches the system of claims 04, 06, and 12, in which these claims depend on respectively.
Van Der Schaar does not explicitly teach wherein the first angle is between 30 and 60 degrees, and the second angle is between 30 and 60 degrees; (Claim 05, 07, 20)
However, generally, differences in the, “first and second angles of the plurality of first and second mark lines,” respectively will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle range is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(A,II)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Van Der Schaar wherein the first angle is between 30 and 60 degrees, and the second angle is between 30 and 60 degrees.
The advantage of this inclusion is to choose different grating periods, at different angles to capture range of an alignment system.
As to claim 11, Van Der Schaar teaches the alignment system of claim 01, in which this claim depends on.
Van Der Schaar does not explicitly teach wherein the first region is nearer the symmetrical axis, and the second region is farther from the symmetrical axis.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the first region is nearer the symmetrical axis, and the second region is farther from the symmetrical axis,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Van Der Schaar wherein the first region is nearer the symmetrical axis, and the second region is farther from the symmetrical axis.
The advantage of this inclusion is to capture a specific range of an alignment system.
	As to claim 16, Van Der Schaar teaches the alignment system of claim 12, in which this claim depends on.
	Van Der Schaar does not explicitly teach wherein a first pitch is disposed between the plurality of first mark lines adjacent to each other, a second pitch is disposed between the plurality of second mark lines adjacent to each other, and a value of the first pitch and a value of the second pitch are the same.
	However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein a first pitch is disposed between the plurality of first mark lines adjacent to each other, a second pitch is disposed between the plurality of second mark lines adjacent to each other, and a value of the first pitch and a value of the second pitch are the same.,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Van Der Schaar wherein a first pitch is disposed between the plurality of first mark lines adjacent to each other, a second pitch is disposed between the plurality of second mark lines adjacent to each other, and a value of the first pitch and a value of the second pitch are the same.
The advantage of this inclusion is to capture a specific range of an alignment system.



Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Schaar in view of Magome et al (US 5,734,478).
	As to claims 10, 19, Van Der Schaar teaches the alignment system of claim 01 and 12 respectively.
	Van Der Schaar still do not explicitly teach further comprising a second source for emitting a second light to illuminate the alignment mark, wherein a wavelength of the first light source is different from a wavelength of the second light source, the sensor is used for detecting a second diffracted light diffracted the second light from the alignment mark.
	However, Magome does teach in an analogous art a second source for emitting a second light to illuminate the alignment mark, wherein a wavelength of the first light source is different from a wavelength of the second light source, the sensor is used for detecting a second diffracted light diffracted the second light from the alignment mark. (Abstract Col 6 Lines 63-67, Col 7 Lines 01-08; Fig, 2)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Van Der Schaar further comprising a second source for emitting a second light to illuminate the alignment mark, wherein a wavelength of the first light source is different from a wavelength of the second light source, the sensor is used for detecting a second diffracted light diffracted the second light from the alignment mark.
	The advantage of this inclusion is for exposure of a photosensitive substrate and alignment of the substrate with a mask.


Allowable Subject Matter
Claim 02, 03, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
As to claim 02, Even though Van Der Schaar teaches the system of claim 01, the prior art does not alone or in combination teach wherein the first pattern further comprises a fifth region, the second pattern further comprises a sixth region, the fifth region and the sixth region are symmetrical with respective to the symmetrical axis, the fifth region comprises a plurality of third mark lines parallel to each other, a third pitch is disposed between the plurality of third mark lines adjacent to each other, and a value of the first pitch, a value of the second pitch is different from a value the third pitch.
	As to claim 13, Even though Van Der Schaar teaches the system of claim 12, the prior art does not alone or in combination teach wherein each of the plurality of first mark lines extends along a first direction, a first angle is disposed between the first direction and the symmetrical axis, each of the plurality of second mark lines extends along a second direction, a second angle is disposed between the second direction and the symmetrical axis, each of the plurality of third mark lines extends along a third direction, a third angle is disposed between the third direction and the symmetrical axis, a degree of the first angle, a degree of the second angle and a degree of the third angle are different from each other.
Claims 03 and 14 are also objected due to their dependency of claims 02 and 13 respectively.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/           Examiner, Art Unit 2877          





/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2877